Case 4:18-cv-10279-KMW Document 129-14 Entered on FLSD Docket 02/18/2020 Page 1 of 2




      FLORIDA SHERIFFS ASSOCIATION
              LEGAL ALERT

                                               ICE DETAINERS


         Two recent cases from federal courts call into question the validity of detaining inmates based
  solely upon a detention order of Immigration and Customs Enforcement, ("ICE") when no probable cause
  otherwise exists to support their seizure. In these cases, the courts ruled that ICE detainers are not
  mandatory and will not shield county jails from liability arising from the detention of an individual pursuant
  to an ICE detainer alone, without a warrant or deportation order.

         The plaintiffs in both cases were detained under ICE detention orders, DHS Form I - 247, which
  indicated that an investigation had been initiated to determine whether they were subject to removal and
  deportation. The counties operating the jails were found liable based upon a finding of an unlawful seizure
  notwithstanding their compliance with a federal regulation, 8 CFR § 287.7, cited in Form I - 247 that
  provided apparent authority for the continued detention of the inmates.

        In Galarza y. Szalczyk, no. 12-3991, 2014 WL 815127 (3d Cir. Mar. 4, 2014) the plaintiff (Galarza)
  had been arrested on a drug offense. Although a surety posted bail, Galarza was held because of an
  immigration detainer mistakenly describing Galarza as a suspected "alien" and a citizen of the Dominican
  Republic. He was released three days following his arrest when he was able to convince ICE officials that
  he was a United States citizen and not an illegal alien.

           In Miranda-Olivares v. Clackamas County, Case No. 3:12-cv-12317-ST, 2014 WL 1414305 (D.
  Ore. April 11, 2014) the plaintiff had been arrested on a domestic violence restraining order. Bail was set
  at $5000, and although her family was able to pay the premium of $500 for her release, they were told by
  the jail staff that Miranda-Olivares could not be released because of a detainer. She pled to the offense
  and was sentenced to time served. However, because of the detainer she was delayed an additional 19
  hours before being released to the custody of ICE agents.

         In both cases, the courts held that there was no authority to detain either individual. Importantly,
  Form I - 247 was recognized as a notice issued to federal, state, or local law enforcement agencies
  informing them that ICE intends to assume custody of an illegal alien and requesting that an agency
  maintain custody of an individual. Due to the absence of probable cause, the courts held that neither
  Galarza nor Miranda-Olivares could be detained when they were otherwise lawfully entitled to be released.

         As expected, the counties asserted defenses that they were relying upon the ICE retainers and the
  apparent authority of the federal government to require their detention. However, in each case, liability was
  established because the continued detention was unlawful.


         As a result of these cases, sheriffs should be aware that any detention of an ICE detainee without
 probable cause may subject the sheriffs office to liability for an unlawful seizure. A suspect may be
 detained if Form I 247 indicates that a warrant of arrest for removal proceedings has been served or that
 ICE has obtained an order of deportation or removal (see attached form). In either case, jail staff should



                                                                                                             EXHIBIT

                                                                                                       a           (45e)
                                                                                                                       hitz_
Case 4:18-cv-10279-KMW Document 129-14 Entered on FLSD Docket 02/18/2020 Page 2 of 2




  request a copy of the warrant or the order of deportation to determine that probable cause in fact exists for
  the continued detention.

          It may also be helpful to give ICE notice when possible of the detention of a suspected illegal alien
  and the anticipated release date. Upon receipt of an ICE detainer, jail staff should contact an ICE office
  and notify their staff of the conditions under which a detainer will be honored and the approximate date, if
  known, when the inmate is expected to be released. This notice may provide ICE with an opportunity to
  meet the conditions required for detention or to respond to the jail to take custody of the inmate on or prior
  to the release date.

         Questions concerning this legal alert should be directed to the Sheriff's legal advisor or may
  otherwise be directed to Wayne Evans, General Counsel for the FSA, at revans@anblaw.com, 850 561
  3503.




                                                    C*)
